NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                   BOBBY G. CASON, Petitioner/Appellee,

                                        v.

                 KRISTIN L. CASON, Respondent/Appellant.

                           No. 1 CA-CV 14-0351 FC
                               FILED 2-25-2016


           Appeal from the Superior Court in Maricopa County
                          No. FN2012-094036
             The Honorable Emmet J. Ronan, Retired Judge

                                  AFFIRMED


                                   COUNSEL

Wilkins Law Firm PLLC, Phoenix
By Amy M. Wilkins, Heather Coe-Smith
Counsel for Petitioner/Appellee

Kristin L. Cason, Queen Creek
Respondent/Appellant
                            CASON v. CASON
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Patricia A. Orozco joined.


J O N E S, Judge:

¶1            Kristin Cason (Wife) appeals the division of property in the
decree of dissolution of her marriage to Bobby Cason (Husband). For the
following reasons, we affirm.

                FACTS1 AND PROCEDURAL HISTORY

¶2            In January 2006, Wife purchased real property in Queen
Creek, and the parties founded a business, Silver Linings Hunters and
Jumpers (Silver Linings), for the purpose of raising, training, and boarding
horses. Husband and Wife were married in April 2006 and began living at
and operating Silver Linings from the Queen Creek property. At the time
of their marriage, Wife also owned real property in Gilbert.

¶3            Over the next six years, Husband made improvements to both
properties, paid utility bills, and worked twenty to thirty hours per week
for the business. Meanwhile, Wife comingled business funds, rental income
from the Gilbert property, and community income in accounts held by
Silver Linings, which she used for business, personal, and community
expenses, including the mortgages on both properties.

¶4            The parties separated in July 2010 and pursued counseling.
Although Husband was removed from Silver Linings’ bank account and
did not receive any distributions from the business after July 2010, he
continued to work for Silver Linings until Wife obtained an order of
protection in July 2012. Husband thereafter filed a petition for dissolution
of marriage in October 2012.




1       We view the facts in the light most favorable to upholding the family
court’s decree. Gutierrez v. Gutierrez, 193 Ariz. 343, 346, ¶ 5 (App. 1998)
(citing Mitchell v. Mitchell, 152 Ariz. 317, 323 (1987)).

                                     2
                            CASON v. CASON
                           Decision of the Court

¶5            During the course of discovery, the family court ordered the
parties to complete a business valuation of Silver Linings; Wife refused. In
March 2013, Husband filed a motion to compel Wife to respond to
“standard” discovery requests, including requests for production of bank
statements, business records, and mortgage information, which the court
granted after Wife openly admitted in her response that she “refuse[d] to
share any documents or related items.” Wife did not comply. Following a
settlement conference in June 2013, the parties agreed Husband would pay
for appraisals of the Queen Creek and Gilbert properties, subject to
reallocation of the cost at trial, and Wife would permit the appraiser access
to the properties. However, Wife did not cooperate, and the appraisals
were not completed by the start of trial. Wife had also agreed to disclose
the accounting files for Silver Linings, as well as invoices and receipts to
support the asserted debts and expenses of the business. Instead, Wife gave
Husband summaries of her business activities, without any supporting
documentation.

¶6            The family court held a two-day trial in August and
November 2013. After taking the matter under advisement, the court
entered a final decree of dissolution. Within the decree, the family court
expressed its difficulty in valuing Husband’s interest in the community
assets as a result of Wife’s refusal to participate in the discovery process,
stating:

      Wife did not cooperate in any meaningful way in the
      discovery process in this case. She did not disclose a single
      financial account. She refused to participate in a business
      evaluation of the parties’ business, Silver Linings
      Hunters/Jumpers, LLC.        She refused to answer any
      interrogatories or requests for information. She refused to
      provide any financial records related to Silver Linings. She
      never disclosed a single exhibit to [Husband]’s counsel that
      she intended to use at trial. She refused to provide
      information about the mortgage and payment history of the
      two pieces of real property that she owned prior to the
      marriage. She continued to refuse to comply in any
      meaningful way in the discovery process even after being
      ordered to do so.

      ...

      [Wife] has candidly admitted in some of her pleadings that
      she had not cooperated with discovery requests because she

                                     3
                             CASON v. CASON
                            Decision of the Court

       didn’t feel Husband was entitled to any of the information
       because they had already divided their property and debt in
       August 2010. Her lack of cooperation in the discovery process
       has made it very difficult for the Court to make a fair and
       equitable division of the community property and debts. To
       the extent that the Court’s findings and orders set forth below
       on the remaining disputed issues results in an unequal, or
       unfair, division of property and debt, it is almost entirely the
       result of [Wife’s] stubbornness and refusal to cooperate in the
       basic discovery process that is followed in any type of
       litigation.

¶7            The family court awarded Husband: (1) a community interest
in the value of Silver Linings in the amount of $94,184; (2) a lien against the
Queen Creek property in the amount of $57,546; and (3) one-half of the
amount paid toward the mortgage for the Gilbert property during the
parties’ marriage. Wife filed a motion for new trial, which was denied.
Wife timely appealed. We have jurisdiction pursuant to Arizona Revised
Statutes (A.R.S.) sections 12-120.21(A)(1),2 -2101(A)(1) and (A)(5)(a).

                               DISCUSSION

I. Silver Linings

¶8            Wife argues the family court’s valuation of Silver Linings was
arbitrary and did not take into account the business expenses and tax
returns or her own testimony regarding its finances. “‘The valuation of
assets is a factual determination that must be based on the facts and
circumstances of each case’ . . . and [we] ‘will not disturb [the] trial court’s
factual findings unless clearly erroneous.’” Walsh v. Walsh, 230 Ariz. 486,
490, ¶ 9 (App. 2012) (quoting Kelsey v. Kelsey, 186 Ariz. 49, 51 (App. 1996),
and Hrudka v. Hrudka, 186 Ariz. 84, 92 (App. 1995)). A finding of fact is
clearly erroneous when “‘the reviewing court on the entire record is left
with the definite and firm conviction that a mistake has been committed.’”
Park Cent. Dev. Co. v. Roberts Dry Goods, Inc., 11 Ariz. App. 58, 60 (1969)
(quoting Merryweather v. Pendleton, 91 Ariz. 334, 338 (1962)). On this record,
we find no error.




2     Absent material changes from the relevant date, we cite a statute’s
current version.
                                       4
                            CASON v. CASON
                           Decision of the Court

¶9            After concluding Silver Linings was a community business,
the family court admitted “[t]he lack of documentation . . . make[s] it
impossible to arrive at any type of accurate assessment of business income.”
Because Wife did not present any evidence to support her claims, the court
considered Husband’s request that he instead be awarded “one half of the
funds that were received from the business from the time of the parties’
separation in August 2010 until 2013 as his interest in the business,” in the
amount of $188,432.44. To support this request, Husband submitted
statements for two accounts in the name of Silver Linings that received
deposits of more than $480,000 between August 2010 and 2013.

¶10          In reaching its decision, the family court explained:

      The figures presented by [Husband] from a review of the
      bank accounts reflect business “deposits”. They do not
      account for any reasonable business expenses that would
      necessarily [have] been deducted from the receipts in order to
      determine the business income. . . . However, common sense
      tells you that the “receipt” figure is not the income that was
      received by the business.

The court awarded Husband “a community interest in the value of the
business” in the amount of one-half of what he requested — $94,184. In
doing so, the court apparently estimated, absent evidence from Wife as to
the actual value of Silver Linings’ expenses, that half of the business’s
income was used to pay expenses.3 See Murren v. Murren, 191 Ariz. 335, 337,
¶ 8 (App. 1998) (“‘[B]ecause no fact findings were requested, we must
assume that the trial court resolved every issue of fact in a way that
supports the judgment.’”) (quoting Crye v. Edwards, 178 Ariz. 327, 328 (App.
1993)). It then divided the remaining amount — Silver Linings’ profits —
equally between the parties.




3      This conclusion is consistent with the profit and loss summaries
provided by Wife, Wife’s testimony that approximately half of the
business’s income was used to pay expenses, and Wife’s affidavit of
financial information reflecting monthly income from Silver Linings of
$8,000.



                                     5
                             CASON v. CASON
                            Decision of the Court

¶11            The family court has discretion to rely on various methods of
valuation. See Kelsey, 186 Ariz. at 51 (holding that the failure to calculate
the value of an asset according to standard methodology affects only the
weight of the evidence, not its admissibility) (citing Maricopa Cnty. v.
Barkley, 168 Ariz. 234, 239 (App. 1990)); see also Gutierrez, 193 Ariz. at 347-48
(noting the trial court has broad discretion to choose between conflicting
evidence). Here, although not calculated via a traditional method of
business valuation, the figure the family court arrived at is supported by
Husband’s testimony and evidence, and therefore, cannot be arbitrary.4 See
United Cal. Bank v. Prudential Ins. Co. of America, 140 Ariz. 238, 304 (App.
1983) (“An owner of property has, by definition, knowledge of the
components of value that are useful in ascertaining value, and an owner,
no less than an ‘expert,’ can base his opinion of value on that knowledge.”);
Moore v. Title Ins. Co. of Minn., 148 Ariz. 408, 413 (App. 1985) (“A finding of
fact cannot be ‘clearly erroneous’ if there is substantial evidence to support
it, even though there might be substantial conflicting evidence.”).

¶12          Although Wife may have presented some evidence and
testimony suggesting a different valuation,5 we find no fault with the family

4       Although characterized as a portion of the business value, the award
to Husband could also represent his share of the income from the
community business during the parties’ separation. Thus, an additional
basis to affirm the family court exists in that Husband is entitled to an
equitable share of the income generated from the community business
during that period. See A.R.S. § 25-211(B) (“[A] petition for dissolution of
marriage . . . does not . . . alter the status of preexisting community property
[or] [c]hange the status of community property used to acquire new
property or the status of that new property as community property.”);
Schickner v. Schickner, 237 Ariz. 194, 201, ¶ 30 (App. 2015) (noting profits
derived from existing community assets are subject to equitable division);
see also ARCAP 13(b) (stating the appellate court may affirm judgment
based on any grounds properly presented in the record); Pettit v. Pettit, 218
Ariz. 529, 531, ¶ 4 (App. 2008) (“[W]e will affirm the court’s ruling on any
legal theory supported by the record.”) (citing Cross v. Cross, 94 Ariz. 28, 31
(1963)).
5      Wife does not suggest an alternate calculation or identify any trial
testimony or exhibit that would support an alternative valuation, and we
will not scour the record for evidence to contradict the family court’s
findings. See Adams v. Valley Nat’l Bank of Ariz., 139 Ariz. 340, 343 (App.
1984) (“‘The adversary system of dispensing justice is effective only in the

                                       6
                             CASON v. CASON
                            Decision of the Court

court’s approach under the circumstances and will not second-guess its
determination of witness credibility and the weight given to conflicting
evidence. Gutierrez, 193 Ariz. at 347-48 (citing Premier Fin. Servs. v. Citibank
(Ariz.), 185 Ariz. 80, 85 (App. 1995)). This is particularly true because the
lack of sophistication in the court’s methodology was caused by Wife’s own
“stubbornness and refusal to cooperate in the basic discovery process.” See
supra ¶ 6. To that extent, Wife has invited any purported error, and we will
not consider it. Schlecht v. Schiel, 76 Ariz. 214, 220 (1953) (“By the rule of
invited error, one who deliberately leads the court to take certain action
may not upon appeal assign that action as error.”), abrogated in part on other
grounds as recognized in A Tumbling-T Ranches v. Paloma Inv. Ltd. P’ship, 197
Ariz. 545, 552, ¶ 23 (App. 2000).

II. Queen Creek Property

¶13           Wife next argues the family court erred in calculating the
amount of the lien imposed in favor of Husband against the Queen Creek
property because the court did not apply a formula that considered the
value of the property at the time of dissolution. Valuation is, again, a
question of fact, which we review for an abuse of discretion. See supra ¶ 8.

¶14           In Valento v. Valento, this Court articulated a formula to
calculate the value of an equitable lien against one spouse’s separate
property where the community contributes to the asset but the property
nonetheless has negative equity at the time of dissolution. 225 Ariz. 477,
482, ¶ 16 (App. 2010). That formula requires figures for the depreciation in
value of the property during the marriage, the value of the property on the
date of marriage, and the community contributions to the principal or
market value to establish a lien amount. See id. Here, however, the family
court specifically stated it “[wa]s unable to apply any type of formula . . .
because Wife refused to provide any of the information necessary for that
process.” In the absence of the required information, the court awarded
Husband one-half the value of the mortgage and utility payments made by
Wife from community funds towards the Queen Creek property — $57,546.




event that there is some substantial advocacy and effort on both sides of a
question to be judicially determined.’ . . . We are not required to assume
the duties of an advocate and search voluminous records and exhibits to
substantiate an appellant’s claims.”) (quoting State v. Turovh, 3 Ariz. App.
252, 254 (1966), and citing Clemens v. Clark, 101 Ariz. 413, 414 (1966)).
                                       7
                             CASON v. CASON
                            Decision of the Court

¶15            While application of the Valento formula is certainly
preferable where possible, the family court retains discretion to value assets
in accordance with the facts and circumstances of each case. See Walsh, 230
Ariz. at 490, ¶ 9 (quoting Kelsey, 186 Ariz. at 51). Here, Wife did not provide
the information required to complete the calculation at trial, does not
identify within the record where these figures might be found, and does not
provide figures for a Valento calculation within her opening brief. The
family court’s adoption of a simple reimbursement scheme was a
reasonable alternative.6 Cf. Drahos v. Rens, 149 Ariz. 248, 250 (App. 1985)
(noting a “value-at-dissolution formula” is preferable to an “amount-spent
formula” because the latter does not fully account for the enhanced value
of the property).

¶16           On this record, we conclude the family court did not abuse its
discretion.

III. Gilbert Property

¶17           Finally, Wife argues the family court erred in finding
Husband was entitled to any portion of the value of the Gilbert property
because, she asserts, the property “supported itself” through rent payments
throughout the marriage. Whether a party is entitled to some portion of his
spouse’s separate property is a mixed question of law and fact, which we
review de novo. See Valento, 225 Ariz. at 481, ¶ 11. Although we draw our
own legal conclusions, we will accept the family court’s findings of fact
unless they are clearly erroneous. Id. (citing Hrudka, 186 Ariz. at 91).

¶18           Here, the family court specifically found community funds
were expended on the Gilbert property in the form of mortgage payments,
taxes, improvements, maintenance, and upkeep. This finding is supported
by the record. The Gilbert property was rented out, and Wife deposited the
proceeds into a community account. When mortgage payments on separate
property are made from commingled funds, we presume community funds
were used. Drahos, 149 Ariz. at 251. Wife did not present clear and


6      To Husband’s credit, he attempted to complete the Valento formula
within his closing argument, but candidly admitted he was unable to
provide an accurate calculation because Wife did not disclose any
information regarding the property’s second mortgage. Using only the
limited information Wife had provided, the value of Husband’s lien,
calculated under Valento, was $97,037.67 — nearly twice what the family
court ultimately awarded him.

                                      8
                             CASON v. CASON
                            Decision of the Court

satisfactory evidence that the rent deposits retained their character as
separate property after being deposited into the community account. See
Evans v. Evans, 79 Ariz. 284, 287 (1955) (“The law furnishes no rule that will
unscramble and separate” separate funds from community funds where
they are “so mixed that no intelligent segregation can be made.”); Franklin
v. Franklin, 75 Ariz. 151, 155 (1953) (holding rent from separate property
becomes a community asset where the spouse “ma[kes] no effort to keep
the income from her separate property apart from the community funds”).

¶19            The evidence, viewed in the light most favorable to upholding
the family court’s ruling, establishes that rental proceeds from the Gilbert
property were comingled with, and became, community property, which
Wife then used to make the mortgage payments on the Gilbert property.
And, Arizona has long-recognized the community’s right to an equitable
lien against separate property where, as here, community funds are used to
pay the mortgage on the separate property. See Drahos, 149 Ariz. at 249-50;
see also A.R.S. § 25-318(E)(1) (allowing a court to “impress a lien on the
separate property of either party or the marital property awarded to either
party in order to secure the payment of [a]ny interest or equity the other
party has in or to the property”). The family court’s finding that
community funds were used to pay the mortgage on the Gilbert property
is supported by the record, and we find no error in the award to Husband
of one-half of the amount paid toward the mortgage for the Gilbert property
during the parties’ marriage.

                               CONCLUSION

¶20           The decree of dissolution is affirmed.7

¶21          Both parties ask for an award of attorneys’ fees on appeal
pursuant to A.R.S. § 25-324. Wife does not qualify for an award of fees
because she is not represented by counsel on appeal. Connor v. Cal–Az


7      In her opening brief, Wife suggests the family court abused its
discretion in excluding Wife’s evidence from trial. Because she did not
support this argument within her brief by citing to the record or legal
authority, it is waived. See MacMillan v. Schwartz, 226 Ariz. 584, 591, ¶ 33
(App. 2011) (noting that the failure to argue a claim in the opening brief
constitutes abandonment and waiver) (citing State v. Moody, 208 Ariz. 424,
452 n.9, ¶ 101 (2004), and Schabel v. Deer Valley Unified Sch. Dist. No. 97, 186
Ariz. 161, 167 (App. 1996)); Carrillo v. State, 169 Ariz. 126, 132 (App. 1991)
(“Issues not clearly raised and argued on appeal are waived.”) (citing Jones
v. Burk, 164 Ariz. 595, 597 (App. 1990)).
                                       9
                             CASON v. CASON
                            Decision of the Court

Props., Inc., 137 Ariz. 53, 56 (App. 1983) (“[T]he presence of an attorney-
client relationship is a prerequisite to the recovery of attorneys’ fees.”). In
our discretion, we decline Husband’s request. But, as the prevailing party,
Husband is awarded his costs on appeal upon compliance with ARCAP
21(b).




                                    :ama




                                      10